Exhibit 10.16

 

O Y S T E R   P O I N T  M A R I N A  P L A Z A

Tenth Amendment to Office Lease

THIS TENTH AMENDMENT TO OFFICE LEASE (the “Tenth Amendment”) is made and entered
into as of June 15, 2010, by and between KASHIWA FUDOSAN AMERICA, INC., a
California corporation (“Landlord”) and TITAN PHARMACEUTICALS, INC., a Delaware
corporation (“Tenant”).

Recitals

A.      Landlord and Tenant have heretofore entered into that certain lease
dated February 14, 1996 (the “Lease”) for premises originally described as Suite
505 (the “Premises”), initially containing approximately 3,866 rentable square
feet of space in the building located at 400 Oyster Point Boulevard, South San
Francisco, California (the “Building”), which forms part of the office building
complex commonly known as Oyster Point Marina Plaza (the “Complex”).

B.      The Lease has heretofore been amended by the following instruments
(collectively the “Addenda”):

(i) First Amendment to Lease dated as of March 25, 1997;

(ii) Second Amendment to Lease dated as of May 22, 1998;

(iii) Third Amendment to Lease dated as of November 11, 2000;

(iv) Fourth Amendment to Lease dated as of April 9, 2001;

(v) Fifth Amendment to Lease dated as of December 5, 2001;

(vi) Sixth Amendment to Lease dated as of August 1, 2002;

(vii) Seventh Amendment to Lease dated as of October 1, 2004;

(viii) Eighth Amendment to Lease dated as of May 22, 2007; and

(ix) Ninth Amendment to Lease dated as of February 11, 2009.

C.      The parties mutually desire to amend the terms of the Lease to extend
the Term, to terminate the Lease with respect to a portion only of Suite 505,
and to effect certain related changes, all on and subject to the terms and
conditions hereof.

Agreement

Now, therefore, in consideration of the mutual terms and conditions herein
contained and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1     EFFECT OF AMENDMENT. Landlord and Tenant agree that, notwithstanding
anything contained in the Lease to the contrary, the provisions set forth below
will be deemed to be part of the Lease and shall supersede, to the extent they
differ, any contrary provisions in the Lease as heretofore amended. Terms
defined in the Lease shall have the same meanings in this Tenth Amendment,
unless a different definition is set forth in this Tenth Amendment. The term
Lease as used herein shall be deemed to include the Addenda, each of which may
also be referred to separately herein. A true and complete copy of the Lease as
heretofore amended is attached hereto as Exhibit A and incorporated herein by
reference.

 

 

Oyster Point Marina Plaza Tenth Amendment to Office Lease Kashiwa Fudosan
America, Inc.:: Titan Pharmaceuticals, Inc. page 1 of 1



--------------------------------------------------------------------------------

2    EFFECTIVE DATE. The amendments and changes specified in this Tenth
Amendment shall become effective retroactively on July 1, 2010 (the “Effective
Date”). Notwithstanding the foregoing, this Tenth Amendment shall constitute the
fully-binding agreement and contract of the parties from and after the date of
the parties’ execution and delivery of this Tenth Amendment to each other.

3    SUMMARY TABLE. The Table set forth in 3 of Ninth Amendment is hereby
superseded and replaced in its entirety by the following table, which shall
constitute the Table under §1.2 of the Lease for all purposes from and after the
Effective Date of this Tenth Amendment:

 

PERIODS   

SUITE 

NO.

   RSF    USF   

MONTHLY

BASE RENT

  

TENANT’S 

SHARE

BLDG

 

TENANT’S 

SHARE

COMPLEX

  BASE 
YEAR July 1, 2010, through June 30, 2011    505    9,255     8,048    
$16,196.25    3.993%   1.992%   2010 July 1, 2011, through June 30, 2012    505
   9,255    8,048    $16,659.00    3.993%   1.992%   2010 July 1, 2012, through
June 30, 2013    505    9,255    8,048    $17,121.75    3.993%   1.992%   2010

In the event of any conflict between the terms contained in the Table and the
terms contained in subsequent paragraphs of this Tenth Amendment, the terms of
the Table shall control, except as may be expressly varied in any subsequent
paragraph of this Tenth Amendment.

4     EXTENSION OF LEASE TERM. The Term of the Lease specified in §1.4 of the
Lease as heretofore amended under the Addenda is hereby extended for an
additional period of three (3) years commencing on July 1, 2010, and the
Expiration Date of the Lease is hereby amended accordingly to June 30, 2013.

4.1     Early Termination Right. Notwithstanding anything to the contrary in
this Lease, Tenant shall have the right in its sole and absolute discretion to
terminate this Lease effective on June 30, 2012 (the “Early Termination Date”)
upon prior written notice given to Landlord not earlier than September 30, 2011,
and not later than February 28, 2012 (the “Termination Notice”). If Tenant
elects to give Landlord such a Termination Notice, the Lease shall terminate on
the Early Termination Date with the same effect as if the Term of the Lease had
expired on the Early Termination Date, and Tenant agrees to observe all the
terms of the Lease regarding vacation and condition of the Premises upon
expiration of the Term in any such case. In consideration of the termination
right granted to Tenant hereunder, Tenant agrees to pay to Landlord on the date
Tenant delivers its Termination Notice a termination fee equal to Thirty-Five
Thousand Three Hundred One Dollars and Sixty Cents ($35,301.60). Tenant’s
payment of the Termination Fee when and as required under this §1.4.1 is an
express condition precedent to Tenant’s effective exercise of its termination
option hereunder; and if Tenant fails to exercise its termination option when
and as provided hereunder, including timely payment of the Termination Fee,
Tenant’s exercise of its termination option shall be void and of no effect, and
the Lease shall remain in effect as if Tenant had not attempted the exercise of
its termination option. Time is of the essence of this §1.4.1.

5    CONTRACTION OF PREMISES. Beginning at 11:59 p.m. on the Effective Date, the
following spaces (collectively the “Released Spaces”) shall be separately
demised and subtracted from Premises, which for the remainder of the Term
thereafter shall comprise approximately 9,255 rentable square feet of rentable
space for all purposes under the Lease, as shown in the Table as amended under 3
above and as depicted on the space plan (the “Space Plan”) attached hereto as
Exhibit B and incorporated herein by reference:

 

 

Oyster Point Marina Plaza Tenth Amendment to Office Lease Kashiwa Fudosan
America, Inc.:: Titan Pharmaceuticals, Inc. page 2 of 2



--------------------------------------------------------------------------------

(a) approximately 3,900 rentable square feet of space shown on space plan
attached hereto as Exhibit C and incorporated herein by reference (the “Released
Space A”); and

(b) approximately 746 rentable square feet of space shown on space plan attached
hereto as Exhibit D and incorporated herein by reference (the “Released Space
B”).

The Lease shall terminate on the Effective Date with respect to the Released
Spaces only with the same effect as if the Term had expired with respect
thereto.

5.2    Vacation of Released Spaces. On or before June 30, 2010 (the “Vacation
Date”), Tenant shall vacate and surrender the Released Spaces to Landlord in
broom-clean condition as required under the Lease upon the expiration of the
Term. Notwithstanding the foregoing, Tenant may leave its existing furniture and
cubicles in the Released Space A, which furniture and cubicles shall be
available for the use of and/or purchase by a prospective tenant for the
Released Space A on terms and conditions reasonably acceptable to Tenant;
provided, that Tenant agrees promptly to remove such furniture and cubicles from
the Released Space A upon request from Landlord if the subsequent tenant of the
Released Space A does not wish to make use of or purchase the existing furniture
and cubicles. Tenant acknowledges and agrees that, from and after the Vacation
Date, Landlord will commence the construction of a Building-standard painted and
taped demising wall and related work to separate the Released Spaces from the
Premises and to prepare the Released Spaces for the occupancy of another tenant
from and after the Vacation Date as part of the Work (as defined in 5.1 below).

5.3    Condition Precedent. Notwithstanding anything to the contrary herein, the
execution and delivery to Landlord of a lease amendment incorporating the
Release Space B into its premises by The Greenspan Company shall be an express
condition precedent to the effectiveness of this Tenth Amendment; and if The
Greenspan Company fails to execute and deliver such an amendment to Landlord,
this Tenth Amendment shall be null, void, and of no force or effect.

6    REDUCED PREMISES BASE RENT. The Base Rent for the Premises specified in
§1.5 of the Lease, as heretofore modified in the Addenda, shall be the amounts
specified as Monthly Base Rent in the Table above for the various periods and
spaces set forth in the Table from and after the Effective Date. In the event of
any conflict between the provisions of the Table and those of the Rent Schedule,
the Rent Schedule shall prevail.

7    EXTENSION TERM BASE YEAR. As specified in the Table above, the Base Year
for the purposes calculating Tenant’s Share of Increased Operating Expenses and
Increased Taxes under Article 4 of the Lease as heretofore amended shall be
calendar year 2010 from and after the Effective Date.

8    CONDITION OF PREMISES. Except as otherwise expressly provided in this 5
with respect to Landlord’s preparation of the Premises for Tenant’s continued
occupancy, Tenant shall accept the Premises, any existing Improvements in the
Premises, and the Systems and Equipment serving the same in an “as is” condition
on the Effective Date, and Landlord shall have no obligation to improve, alter,
remodel, or otherwise modify the Premises in connection with Tenant’s continued
occupancy of the Premises from and after the Effective Date.

8.1    Landlord’s Preparation. Landlord shall use reasonable diligence in
completing and preparing the Premises for Tenant’s continued occupancy on or
before the Effective Date. The facilities, materials, and work to be furnished,
installed, and performed in the Premises by Landlord are referred to as the
“Work.” Any other installations, materials, and work which may be undertaken by
or for the account of Tenant to prepare, equip, decorate, and furnish the
Premises for Tenant’s

 

 

Oyster Point Marina Plaza Tenth Amendment to Office Lease Kashiwa Fudosan
America, Inc.:: Titan Pharmaceuticals, Inc. page 3 of 3



--------------------------------------------------------------------------------

continued occupancy are referred to as the “Tenant’s Work,” which shall include
the connection and/or rewiring of Tenant’s telephone and data lines. The parties
agree that Landlord’s Work, to be completed at Landlord’s sole cost and expense,
shall consist of the following items only:

(i) demolition of a wall connecting the separate suites;

(ii) construction of a Building-standard painted and taped demising wall and
related work to separate the Released Spaces from the Premises;

(iii) reconfiguration of the doorway for the file storage room;

(iv) relocation of the PBX and door access systems into a new closet; and

(v) reconfiguration of the energy-management system for the Premises.

8.2     Interference with Tenant’s Business. The parties acknowledge that Tenant
shall be in possession of the Premises and shall conduct its business in the
Premises during the performance of the Work described in 4.1 above. Landlord
shall have no liability to Tenant, nor shall Tenant’s obligations under the
Lease be reduced or abated in any manner whatsoever, by reason of any
inconvenience, annoyance, interruption, or injury to business arising from
Landlord’s performance of the Work or from Landlord’s making any repairs or
changes which Landlord is required or permitted to perform by this Tenth
Amendment or by any other tenant’s lease or required by law to make in or to any
portion of the Complex, Property, Building, or the Premises. Landlord shall
nevertheless use reasonable efforts to minimize any interference with Tenant’s
business in the Premises. Landlord agrees to use reasonable efforts to avoid
interference with Tenant’s use and occupancy of the Premises during the
performance of the Work and agrees to cause the application of paint and any
work generating unreasonable noise outside of normal business hours. The parties
agree that Landlord shall not be liable for any damages which Tenant may incur
during the performance of the Work, except to the extent that Tenant’s actual
damages are the result of Landlord’s negligence or wilfull misconduct. In no
circumstances shall Landlord be liable to Tenant for business interruption, lost
profits, or compensatory or consequential damages of any kind by virtue of
Landlord’s Work. Tenant specifically agrees that any interference with Tenant’s
use or occupancy of the Premises caused by the performance of the Work shall not
constitute a constructive eviction.

8.3     Notice of Defects. It shall be conclusively presumed upon Tenant’s
continued actual possession of the Premises from and after the Effective Date
that the same were in satisfactory condition (except for latent defects) as of
the date of such taking of possession, unless within thirty (30) days after the
Effective Date Tenant shall give Landlord notice in writing specifying the
respects in which the Premises were not in satisfactory condition.

9       PARKING. The number of parking spaces specified in §28.1 of the Lease as
available for Tenant’s use is hereby amended to Thirty-Two (32).

10    SECURITY DEPOSIT. Tenant’s Security Deposit specified in §5.1 of the Lease
as heretofore amended shall remain unchanged in consequence of the parties’
execution and delivery of this Tenth Amendment to each other.

11    NO DISCLOSURE. Tenant agrees that it shall not disclose any of the matters
set forth in this Tenth Amendment or disseminate or distribute any information
concerning the terms, details, or conditions hereof to any person, firm, or
entity without obtaining the express written approval of Landlord.

12    DEFINED TERMS. Terms used herein that are defined in the Lease shall have
the meanings therein defined, unless a different definition is set forth in this
Tenth Amendment. In the event of any conflict

 

 

Oyster Point Marina Plaza Tenth Amendment to Office Lease Kashiwa Fudosan
America, Inc.:: Titan Pharmaceuticals, Inc. page 4 of 4



--------------------------------------------------------------------------------

In witness whereof, the parties have executed this Tenth Amendment as of the
date first above written.

 

    Landlord:         Tenant:      KASHIWA FUDOSAN AMERICA, INC., a California
corporation       TITAN PHARMACEUTICALS, INC., a Delaware corporation      By:  

TAK Development, Inc., a

California corporation

         By:   

LOGO [g85769g42m07.jpg]

  Its:   Attorney-in-Fact             SUNIL BHONSLE                    [name
typed]     By:   

LOGO [g85769g45n96.jpg]

                      Toru Iwai, Vice-President 7/26/10.          Its:   
President

 

LOGO [g85769g01v15.jpg]

 

Digitally signed by Robert L Delsman

Reason: Approved as to Legal Form &

Sufficiency

Location: Berkeley, California

Date: 2010.07.18 14:28:51 -07’00’

 

 

Oyster Point Marina Plaza Tenth Amendment to Office Lease Kashiwa Fudosan
America, Inc.:: Titan Pharmaceuticals, Inc. page 6 of 6